Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000396
                                                           30-OCT-2013
                                                           12:27 PM


                            SCWC-12-0000396


             IN THE SUPREME COURT OF THE STATE OF HAWAI#I




           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,


                                   vs.


        BLADESIN-ISAIAH BAILEY, Petitioner/Defendant-Appellant,


                                   and


            ANDREW JOSIAH RODRIGUEZ, Respondent/Defendant.




            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-12-0000396; CR. NO. 10-1-0819)


          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:    Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

             The Application for Writ of Certiorari filed on

September 19, 2013 by Petitioner/Defendant-Appellant Bladesin-

Isaiah Bailey is hereby accepted.

             IT IS FURTHER ORDERED, that no oral argument will be

held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, October 30, 2013.

Shawn A. Luiz,                    /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Sonja P. McCullen,
for respondent                    /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack




                                  2